Exhibit 99.1 NASDAQ: TBBK May 2010 Forward Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of The Bancorp Inc.’s prospectus supplement. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. 1 TBBK - Planning for Safety, Soundness and Growth 4Capital: capacity to grow and safety net for economic conditions 4Strong Senior Management: knowledgeable and experienced 4Disciplined Growth: driven by TBBK’s business strategy 4Assets: simple and local 4Deposits: low cost and scalable 2 Capital Ratios and Selected Financial Data As of or for the As of or for the three months ended three months ended March 31, 2010 December 31, 2009 Selected Capital and Asset Quality Ratios: Equity/assets (1) 9.66% 12.00% Tier I capital to average assets (1) 8.64% 12.68% Tier 1 capital to total risk-weighted assets (1) 13.08% 15.80% Total Capital to total risk-weighted assets (1) 14.33% 17.06% Allowance for loan and lease losses to total loans 1.33% 1.26% Balance Sheet Data: (dollars in thousands) Total Assets Total loans, net of unearned costs (fees) Allowance for loan and lease losses Total cash and cash equivalents Deposits Short term borrowings - Shareholders' equity (1) Selected Ratios: Return on average assets 0.37% 0.01% Return on average common equity 4.07% 0.05% Net interest margin 3.06% 3.84% Book value per share (2) (1)On March 10, 2010, the Company repurchased all of the outstanding Fixed Rate Cumulative Perpetual Preferred Stock, Series B, issued to the United States Treasury Department under its Capital Purchase Program. (2) Excludes as of December 31, 2009 Series B Preferred Shares issued to the US Treasury and the associated book value.The Series B Preferred Shares were repaid on March 10, 2010. 3 Strong Senior Management Team with a Wealth of Experience 4Highly experienced senior management team with an aggregate of over 140 years of experience providing middle market banking services –Management has a significant history together as most are former executives of a prior bank which was sold in November 1999 Executive Title Banking Experience Betsy Z. Cohen Chief Executive Officer, Chairman of the Bancorp Bank 35 years Frank M. Mastrangelo President & Chief Operating Officer 17 years Paul Frenkiel Executive Vice President & Chief Financial Officer 25 years Donald F. McGraw, Jr. Executive Vice President & Chief Credit Officer 32 years Arthur M. Birenbaum Executive Vice President & Coommercial Lending 29 years Scott R. Megargee Executive Vice President & Chief Lending Officer 25 years Peter Chiccino Executive Vice President & Chief Information Officer 15 years Jeremy Kuiper Managing Director (Stored Value Solutions) 15 years 4 Business Model: A Distinct Business Strategy DEPOSITS 4Private Label Banking: Capture stable, low-cost core deposits –Health Care - HSA / FSA / HRA –Merchant Processing –Prepaid Card Issuing –Asset Managers –DTC Eligible / ERISA Qualified account (MDA) –Safeharbor IRA Rollovers –1031 Exchange 4Generate low-cost core deposits through personal and business checking and savings accounts through the community bank –Remote Deposit Capture Net Interest Margin INCOME Non-Interest Income: Merchant Processing & Debit Issuing Fees LOANS 4Originate high-credit quality, well collateralized loans to local businesses and individuals –Commercial lending, commercial & residential real estate, construction lending 4Automobile Fleet Leasing 4Private Label Banking (National) –Asset Managers - generate securities backed loans, consumer loans,HELOC’s and installment loans 4A commercial bank founded in 2000 headquartered in Wilmington, Delaware with approximately $2.1 billion in assets, $1.5 billion in outstanding loan balances and $1.9 billion of deposits 4Employs a primarily branchless deposit strategy that delivers a full array of commercial and consumer banking services both locally and nationally through private label banking products 5 Core Operating Earnings March 31, March 31, Net income (loss) available to common shareholders Add (deduct): Preferred stock dividend and accretion Income tax expense Provision for loan and lease losses Loss on other real estate owned - - Subtotal Gains and losses on investment securities - Core operating earnings (1) (1)As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Company believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance. Although this non-GAAP financial measure is intended to enhance investors’ understanding of the Company’s business and performance, it should not be considered an alternative to GAAP. 6 Well-Positioned in Attractive, Stable Markets Prices Prices Metro Area Population (2006:Q3 to 2009:Q3) (2008:Q3 to 2009:Q3) United States -27.1 -8.9% Philadelphia, PA -7.1 -4.3% 4Target market for commercial lending is the greater Philadelphia-Wilmington metropolitan area –Consists of the 12 counties surrounding Philadelphia and Wilmington including Philadelphia, Delaware, Chester, Montgomery, Bucks and Lehigh Counties in Pennsylvania, New Castle County in Delaware and Mercer, Burlington, Camden, Ocean and Cape May Counties in New Jersey 4Philadelphia and the surrounding markets represent a large base of population and economic activity, with sustainable growth and attractive demographic characteristics in the suburban communities 4Throughout the current down cycle and prior cycles, the Philadelphia region has exhibitedsignificant stability, which is reflected in a lesser reduction in housing prices compared to the rest of the nation as shown below. 4As of March, 2010, unemployment rate of 9.0% in the Mid-Atlanticregion, 9.0% in Pennsylvania and 9.2% in Delaware compares favorably to the national level of 9.7% •The February 2010 S&P/Case-Shiller 20-city home-price index rose 0.6% from a year earlier, while a 10-city gauge rose 1.4%, marking the first annual gains in both measures since December 2006. 7 Asset-Generating Strategies: Business-Line Overview 4Community Bank 4Offers traditional community banking products and services 4Leverages the business relationships developed during management team’s tenure in banking 4Targets highly fragmented Philadelphia-Wilmington banking market 4Leasing Portfolio –Automobile Fleet Leasing Portfolio 4Eastern Corridor 4Average Transaction –8-15 automobiles –$350,000 4Acquired Mears Leasing in January 2005 4Private Client –Deposit and asset gathering channel –Currently have 24 partners representing approximately $110 billion of assets under management 4SEI Investments, Legg Mason –Generates securities backed loans ,consumer loans, HELOC’s and installment loans –Represents approximately 10% of loan portfolio at March 31, 2010 As with funding, The Bancorp employs a multi-channel growth strategy for loan origination, with the primary driver being its regional commercial banking operations March 31, 2010 Category Balance Avg. Yield Community Bank 4.61% Leasing 9.01% Private Client 3.54% 8 Historical Loan Portfolio Overview 4Proven track record at originating high quality loans –Loan / Deposit ratio currently stands at approximately 82% (1)At March 31, 2010, our owner occupied loans amounted to $105 million, or 18.9% of commercial mortgages. (2)Prior to December 31, 2007, construction loans were not broken out by category Robust growth through strong community relationships, while maintaining conservative underwriting standards (dollars in thousands) Year ended December 31, March 31, Category Commercial Commercial Mortgage (1) Construction Direct Financing Leases, net Residential Mortgage Consumer Loans and Other Total Loans Supplemental loan data (2): Construction 1-4 family Construction commercial, acquisition and development 9 Asset Quality Overview Reserves / Nonaccrual and Restructured Loans Non-Performing Loans / Total Loans (3) (1) Regional peers include publicly-traded Mid-Atlantic commercial banks with assets between $1 billion and $4 billion (2) Ratio was not meaningful for The Bancorp prior to 2007 due to low levels of non-performing loans Source: SNL Financial (3) Nonperforming loans are defined as nonaccrual loans and restructured loans. Loans 90 days past due and still accruing interest are also included in the non-performing loans to total loans ratios. Reserves / Loans 2.4x 10 Current Loan Portfolio & Asset Quality Overview at 3/31/2010 Category Balance Total Loans Loans Total Loans OREO Delinquent Delinquent Commercial $ 413,361 27% 0.24% - $0 Commercial Mortgage 36% 0.33% - Construction 14% 0.30% - Direct Financing Leases, Net 5% - 0.00% - 23 Residential Mortgage 6% 0.29% - Security-Backed Loans and Other 12% 0.01% - Total Loans 100% 1.17% (dollars in thousands) 11 Track Record of Significant Growth Since Inception Since 2000, The Bancorp has grown total assets at a compound annual growth rate of over 40% (dollars in thousands) 12 Deposit-Generating Strategies: Business-Line Overview 4“Private-Label” Banking –Provider of private label banking services for non-bank financial service providers –Operate over 300 unique programs –Access to large customer groups at very low acquisition costs –Private label customers derive from our five main sources: 4Health Care 4Prepaid Card Issuing 4Private Client 4Merchant Processing 41031 Exchange Services 4Remote Deposit Capture –Market leader in the industry 4Distributed over 300 scanners 4Processed over 117,180 transactions representing in excess of $290 million in deposits for the three months ended March 31, 2010. The Bancorp employs a multi-channel growth strategy in gathering attractively-priced, long-duration deposits on a national scale 13 The Bancorp has leveraged its private label relationships to grow core deposits meaningfully in recent periods, and expects that business to continue its growth through increased market penetration March 31, 2008 March 31, 2010 Total Deposits:$1.3bn Average Cost:2.66% Core Deposits:66.1% Total Deposits:$1.9bn Average Cost:0.65% Core Deposits:99.3% Growth Engine: Strong Growth in Deposit Business Lines at Low Cost 14 Significant growth in stored value, health care and other deposit business lines support significantly lower average cost of deposits Growth Engine: Strong Growth in Deposit Business Lines at Low Cost March 31, 2008 March 31, 2010 Category Balance Avg. Cost Community Bank .70% Health Care 1.64% Stored Value Relationships (including demand deposit accounts) .01% Private Client 1.26% Merchant Processing 60 0.45% 1031 Exchange 58 1.99% Category Balance Avg. Cost Community Bank 3.90% Health Care 3.05% Stored Value Relationships (including demand deposit accounts) 1.73% Private Client 59 3.03% Merchant Processing 36 2.97% 15 Private Label by Remaining Contractual Term Deposit-Generating Strategies: Attractive in Cost and Duration The Bancorp has long term (in many cases exclusive) agreements in place with its private label banking partners.90% of agreements contain provisions to automatically renew at maturity 16 Deposit-Generating Strategies: Growing Market Share in Expanding Markets Healthcare Affinity Relationships 4We are currently the 6th largest financial institution in this space (1) 4We service insurance carriers, third party administrators, and large brokerage firms for distribution of health savings and related accounts 4Dynamics of the healthcare insurance industry are generating rapid growth the HSA market –Between January 2008 to January 2009, there was a 46% increase in the number of HSAs nationally (2) –During that same period, HSA custodians and administrators reported that assets grew by 62.6% (2) –Since 2003, the number of Americans with HSA / HDHP(6) has grown to over 8 million from a base of 3 million (3) –Expected to continue growth trends, reaching 11-13 million accounts and assets of $35 to $45 billion (3) (1) According to the publication Inside Consumer Directed Health Care March 2010. (2) Celent, “HSA Benchmarking Analysis: Market Trends and Economics 2009," March 2009 (3) AHIP’s Center for Policy and Research, January 2009 census HSA/High-Deductible Health Plans (4) Nilson Report June 2009 (5) Mercator Advisory Group (6) HDHP - High Deductible Health Plan Prepaid Card Affinity Relationships 4Market leader in a rapidly growing market for open loop prepaid debit cards –5th largest prepaid commercial debit card issuer (4) –21st overall commercial card issuer (4) 4Through 2011, the aggregate size of the market is forecast to grow at a substantial rate - Forecasted growth of open loop products to $125 billion in 2011, compared to $39 billion in 2007 (5) 4We are the industry’s largest Agent Bank gift card issuer 4We serve clients such as Higher One, Western Union, Digital Insight, Deluxe, Incomm,& Univision 17 Deposit-Generating Strategies: Growing Market Share in Expanding Markets Private Client Affinity Relationships Private label deposit and lending services to wealth management platforms and firms - including limited purpose trust companies, broker/dealers and TPAs/record keepers: Private label bank affinities: •Currently 16 relationships representing approximately $200 billion of assets under management •Over 7,000 investment advisors servingmore than 280,000 clients •Deposits of$105 million as of 3/31/10 •SEI, Legg Mason, Commonfund Master Demand Account (MDA) - DTC / NSCC traded ERISA- qualified bank deposit account: Trades on the DTC/NSCC like Money Market Mutual Fund •FDIC insurance passed through to 401(k) participant •Over $100 million in deposits •Schwab, Matrix, SunGard, Ascensus, Great-West •Growth potential due to growing demographics of retirement market Safe Harbor IRA Rollovers: •Rollover Systems, WMSI Merchant Processing Relationships •Top 20 Acquiring Bank for Credit and Debit Card Processing •Top 50 Originating Bank for ACH Processing •Combined annual processing volume of $25B •Numerous third party channels including:Fiserv, FIS, TSYS, BankServ, Heartland, Planet Payment and Health Equity 1031 Exchange Relationships •Provide value added services to Qualified Intermediaries •30 relationships nationwide 18 Disciplined Acquisitions:Diverse, but complementary to augment organic growth Deal Overview: Target:Mears Motor Livery CorpSeller:Investor GroupDeal Type:Specialty Finance Company Announced Deal Value ($MM):$ 5.0Status:CompletedCompletion Date:1/3/2005 Deal Summary:Wilmington, DE-based Bancorp Inc. has acquired Orlando, FL-based Mears Motor Livery Corporation from James C. Hartman and Arrow Holdings.Mears is an automobile leasing business. Consideration Breakout: Cash ($MM):$ 1.0Common Stock ($MM):$ 4.0Common Stock Issued (shares):253,126 Consideration Breakout: Cash ($MM):$ 48.5Common Stock ($MM):$ 12.1Common Stock Issued (shares):722,733 19 Investment Considerations 420-30 year management experience through all economic cycles 4Emphasis on high quality growth with opportunities in multiple business lines 4Avoids brick and mortar cost as a basic premise of its branchless banking strategy 4Infrastructure investment from relationships with industry leaders 4Infrastructure starting to pay off in leveraging expense base against deposit growth and higher non-interest income 4Above peer loan quality 4Stable Philadelphia regional economy 21
